Title: From Thomas Jefferson to Jean-Armand Tronchin, with Enclosures, 1 August 1786
From: Jefferson, Thomas,Banks, Henry,Dunscomb, Andrew,Morris, Robert
To: Tronchin-Labat, Jean Armand,Jay, John




Sir
Paris Aug. 1. 1786.

According to your desire I wrote two letters to America to enquire after the fate of Mr. Gallatin. One was to Mr. Savary, from whom I have as yet received no answer. The second was to Mr. Jay Secretary for foreign affairs to the United States. He put the paragraph of my letter into the public papers, desiring those who knew any thing of Mr. Gallatin to communicate what they knew. He soon after received several letters on that subject which have this moment come to my hands from him, and which I now do myself the honour to inclose to you. I hope they will not only quiet the fears of his family for his life and health, but as to his fortune also. I have the honour to be with sentiments of the highest esteem and respect Sir your most obedient & most humble servt.,

Th: Jefferson




Enclosure ISavary to Jay

Philadelphia 10th June 1786.

The Printers of Newspapers continuing to publish the Advertisement sent to them by Mr. Jay, at the request of Mr. Jefferson, about the pretended Murder of Mr. Albert Gallatin, of Geneva, several Friends and Acquaintances of that Gentleman having written to Mr. Jay, to contradict this false Intelligence, the Subscriber now in this City and whose Name is mentioned in the Advertisement, thinks it his Duty to inform the Public, that this Anecdote about the Murder of Mr. Gallatin; and Mr. Senator Duval, which was published last Year in the Virginia Newspapers (altho’ related with so many Particulars) has always been without any Foundation or Probability, as during five months which the Subscriber has spent with Mr. Gallatin, Mr. Duval and their Surveyors &c. on the River Ohio, and on the Rivers and Creeks that run into it, they have not seen one single Indian in that part of the Country.

Savary De Valcoulan



Enclosure IIBanks to Jay

Sir
Philadelphia 7th. June 1786

I am a Virginian and perfectly acquainted with Mr. Albert Gallatin, a Genevan, who is supposed by his Friends to be dead. The paragraph in the Virginia Paper which gave such Information is perfectly untrue. Mr. Gallatin has been fortunate in his Acquisitions of Land in Company with Mr. Savary. The former is now living about 50 Miles from Pitsburgh and very much respected by those who know him.
An Advertisement which appeared in this Day’s Paper has occasioned this Letter. The Honorable Colonel Munroe will tell you how far it may be confided in. I am yr. humble Servant,

Heny. Banks



Enclosure IIIDunscomb to Jay

Sir
Richmond June 1st. 1786

I receive a degree of Pleasure in informing you that Mr. Gallatin was not killed by the Indians. It is not long since he was in this City, and by this Day is expected to be in Philadelphia. This Information I would have given some time ago, but expected it would have been communicated from a Store in which he was intimately acquainted in this Place, nor was I other ways advised until half an Hour ago. I am with Respect & Regard Sr. your most obedt. hble. Servt.,

Aw. Dunscomb



Enclosure IVCharton to Jay

Sir
Philadelphia May 14th. 1786.

In consequence of Mr. Jefferson’s Letter to you, that was inserted  in the Newspaper by your Desire, I take the Liberty to address you respecting the Subject it was wrote for.
I am perfectly well acquainted with Mr. Albert Galatin who was reported some time ago to have met with so terrible a Fate, and I have the Satisfaction to assure that he is still living; what gave rise to such a Report I don’t know, but I was lately at Richmond with Mr. Savary de Valsoulon who was all the Time with Mr. Galatin in the back parts of Virginia, and who has told me, that none of their Party had received or likely to receive the least Alarm from the Indians.
Mr. Galatin only went back to George-Creek, the Place of his Settlement, in March last, and I have no Doubt has written to his Family, to contradict the News that had given them so much Pain.
It is with very great Reason that my Authority has been given by Mr. Dubey, and I feel happy that it has been the means of Mr. Galatin’s Friend’s having Hopes that he was not dead. I like to think that they are by this Time entirely recovered from their Anxiety, but I dare to say they will be extremely pleased with the Information, that will be sent to them, through your good and kind Offices. I have the Honor to be &c.

Hy Ss. Charton



Enclosure VTerrasson to Jay

Monsieur
Philadelphie 12 May 1786

Mes liaisons intimes avec M. A. Gallatin m’engagent de satisfaire a l’avertissement que vous avez fait inserer dans les papiers publiques a son Sujet.
Les bruits de sa mort ont été d’autant plus prematures qu’il est venu lui même en trez bonne santé au commencement de fevrier dernier dans cette Ville d’ou il est reparti au commencement de Mars pour sa plantation sur le Monongahela en Pensilvanie absolument à l’abry des sauvages, dont il m’a assuré n’avoir même recontré aucun pendant les longues excursions qu’il a fait sur les Bords de la Riviere Ohio.
Pendant son sejour ici, il a reçu diverses lettres de Geneve, ou on lui annoncoit un heritage et il ya a repondu par differentes voyes en envoyant sa procuration à ce Sujet, ce qui doit à cette heure avoir parfaitement tranquillise sa Famille.
J’ai l’honneur d’etre avec une parfaite consideration, Monsieur, Votre tres humble & tres obéissant Serviteur,

Amy. Terrason1er. Deputé de la Nation françois en cette Ville




Enclosure VIDu Ponceau to Jay

Sir
Philadelphia 14th. May 1786

Having seen the Advertisement you have caused to be put in the  public Papers respecting Mr. Gallatin, I think it my Duty to inform you that on the 20th. February last, the same Person was at my Office, and executed a Letter of Attorney to Messieurs Colladon and Hentoch of Geneva to transact his business for him in that Commonwealth. He called himself Abraham Alphonse Albert Gallatin, Citizen of Geneva, and told me he was the same Man who had been killed by the Savages in the Fredericksburg Gazette. I believe he is now returned to the back Counties of Virginia, tho’ I cannot well assert it. I shall be happy if this Information proves any ways satisfactory to the Family of that young Gentleman, tho’ I believe it probable that they have by this Time received more direct Intelligence respecting him. I have the Honor to be &c.,

Peter S. du PonceauAttorney at Law & Noty. Public. Philadelphia




Enclosure VIIMorris to Jay

Dear Sir
Philadelphia May 13. 1786

I have this moment read in one of our Newspapers a paragraph relative to Mr. Albert Gallatin of Geneva, with a request to any Person acquainted to give you Information respecting him, and it gives me Pleasure to be able to assure you that Mr. Gallatin is living; he escaped the Fate meditated for him by the Indians; he dined with me in February last; I bought a Bill of Exchange of him for £100 Stlg. dated the 27th. February 1786, drawn upon Messrs. Peter and Charles van Notten & Co. London, and forwarded by the Last french Packet, a pacquet of Letters for his Friends in Geneva, which he left at my Office for that Purpose. He is gone back to his Lands and thinks very highly of them.
I am Dr. Sir your obt. hble: Servt.,

Robert Morris


